Case 9:18-cv-80176-BB Document 616 Entered on FLSD Docket 09/29/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         Plaintiffs,
  v.                                                           Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        Defendant.
  _____________________________________/


                                  JOINT STIPULATED FACTS

         1.      Plaintiffs filed this action on February 14, 2018.

         2.      The plaintiffs in this case are Ira Kleiman as the personal representative of the

  Estate of Dave Kleiman and W&K Info Defense Research LLC (“W&K”).

         3.      Ira Kleiman is Dave Kleiman’s brother and he serves as the personal

  representative of Dave Kleiman’s estate.

         4.      Dave Kleiman was a resident of Florida at all material times.

         5.      On February 14, 2011, W&K was formed as a Florida Limited Liability

  Company.

         6.      Dr. Craig Wright is an Australian citizen.

         7.      The Bitcoin whitepaper was publicly released on October 31, 2008, under the

  pseudonym Satoshi Nakamoto.

         8.      Ira Kleiman opened an estate proceeding related to Dave Kleiman in the Circuit

  Court for Palm Beach County (the “Probate Proceeding”).
Case 9:18-cv-80176-BB Document 616 Entered on FLSD Docket 09/29/2020 Page 2 of 2



   Counsel to Plaintiffs Ira Kleiman as           Attorneys for Dr. Craig Wright
   Personal Representative of the Estate of
   David Kleiman and W&K Info Defense             RIVERO MESTRE LLP
   Research, LLC                                  2525 Ponce de Leon Boulevard
                                                  Suite 1000
   By: /s/ Andrew S. Brenner                      Miami, Florida 33134
   Andrew S. Brenner, Esq.                        Telephone: (305) 445-2500
   Florida Bar No. 978663                         Fax: (305) 445-2505
   BOIES SCHILLER FLEXNER LLP                     Email: amcgovern@riveromestre.com
   100 SE 2nd Street, Suite 2800                  Email: arivero@rivermestre.com
   Miami, Florida 33131
                                                  Email: zkass@riveromestre.com
   abrenner@bsfllp.com
                                                  Email: zmarkoe@riveromestre.com
   Velvel (Devin) Freedman, Esq.                  Email: receptionist@riveromestre.com
   ROCHE CYRULNIK FREEDMAN LLP
   200 S. Biscayne Blvd.                          By: /s/ Amanda McGovern
   Suite 5500 Miami, Florida 33131                AMANDA MCGOVERN
   vel@rcfllp.com                                 Florida Bar No. 964263
   nbermond@rcfllp.com                            ANDRES RIVERO
                                                  Florida Bar No. 613819
   Kyle W. Roche, Esq.                            SCHNEUR KASS
   Joseph M. Delich                               Florida Bar No. 100554
   ROCHE CYRULNIK FREEDMAN LLP                    ZAHARAH MARKOE
   99 Park Avenue, 19th Floor                     Florida Bar No. 504734
   New York, New York 10016
   kyle@rcfllp.com
   jdelich@rcfllp.com




                                  CERTIFICATE OF SERVICE


         I certify that on September 29, 2020, I electronically filed this document with the Clerk

  of the Court using CM/ECF. I also certify that this document is being served today on all counsel

  of record by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S. Mail.


                                                              /s/ Andrew s. Brenner
                                                              ANDREW S. BRENNER
